                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

METROPOLITAN REALTY &
DEVELOPMENT, LLC                                                            PLAINTIFF

vs.                                CASE NO. 4:18-CV-851 JM

NIELCO FITNESS, INC. and
BILLY NIELSEN                                                               DEFENDANTS


                                    DEFAULT JUDGMENT

       Pending is Plaintiff Metropolitan Realty & Development, LLC’s motion for default

judgment against Defendants Nielco Fitness, Inc. and Billy Nielsen, a Clerk’s Default having

previously been entered against each (Docket Nos. 6 and 8, respectively). It appears that the

motion for default judgment (Document No. 9) is well taken and should be GRANTED. Default

judgment is entered in favor of Plaintiff against Defendants jointly in the total amount of

$89,861.86, representing a principal debt of $79,106.81, pre-judgment interest of $6,790.05,

attorney’s fees of $3,465.00, and costs of $500.00. The total judgment amount will bear interest

from today until paid at the rate of 2.58 1 per annum until paid.

       IT IS SO ORDERED this 24th day of January, 2019.



                                                      _______________________________
                                                      James M. Moody Jr.
                                                      United States District Judge




1
 weekly average 1-year constant maturity Treasury yield, as published by the Board of
Governors of the Federal Reserve System, for the calendar week preceding the date of the
Judgment.
